DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERRETZ et al. (US 2006/0267250) in view of DEMARTINO et al. (US 2013/0101596).
Gerretz teaches a method for making a glass container for storing pharmaceutical formulations. Gerretz teaches using a Type 1 borosilicate glass composition. Gerretz teaches re-forming a glass tube into a glass container (para. 0025-0026) comprising a glass body having a wall portion with an interior surface and an exterior surface, a heel portion, and a floor portion (see figures 1 and 2), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body. Although Gerretz is silent to the melting and tube forming steps, Gerretz teaches that the raw material for the glass composition are thermally manipulated and that there is an entire body of knowledge describing the thermal manipulation process (para. 0018) wherein in one of ordinary skill in the art would recognize the melting and tube forming steps as typical steps in the thermal manipulation process. Gerretz is silent to the base resistance, hydrolytic resistance, and chemical durability of the glass.
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).  
It would have been obvious to one of ordinary skill in the art to modify the borosilicate glass of Gerretz to have at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> because Gerretz teaches that the glass vial is used in the pharmaceutical industry (para. 0004) and DeMartino also teaches that the glass vial is used in the pharmaceutical industry (para. 0002). DeMartino teaches that the design of a pharmaceutical package must maintain the stability of an active pharmaceutical ingredient (para. 0003).
Regarding claim 29, Gerretz teaches heating a glass tube to between 1300°C to 1400°C (para. 0019).
Regarding claim 30, Gerretz teaches that the glass is subjected to the lowest temperature at which the glass flows (para. 005).

Claim 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERRETZ et al. (US 2006/0267250) in view of DEMARTINO et al. (US 2013/0101596) as applied to claim 20 above, and further in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492).
Gerretz as modified by DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. Although Gerretz teaches applying a coating to the interior surface, Gerretz is silent to applying a coating to the exterior surface.
Gross teaches applying a coating on the exterior surface of a glass container. It would have been obvious to one of ordinary skill in the art to modify the method of Gerretz to include an exterior coating on the vial of Gerretz because Gross teaches that the coating provides the advantage of improving the resistance of glass surfaces to flawing that can cause weakening or breakage of the glass (para. 0006). Additionally, Wynne teaches that coating the exterior of glass articles reduces the friction of glass articles as they rub against each other during processing (para. 0036).
Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007).
Regarding claim 24, Gross teaches applying a coupling agent layer to the exterior surface; and applying a polymer layer to the coupling agent layer (para. 0056).

Claims 22, 23, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERRETZ et al. (US 2006/0267250) in view of DEMARTINO et al. (US 2013/0101596) and GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492) as applied to claim 21 above, and further in view of TAYLOR et al. (US 3,058,177).
Gerretz as modified by DeMartino and Gross teaches a method for making a glass container for storing pharmaceutical formulations.
Taylor teaches a method of making a pharmaceutical container. Taylor teaches that pharmaceutical containers typically undergo a depyrogenation cycle in long dry heat cycles (col. 1 lines 59-61). It would have been obvious to one of ordinary skill in the art to subject the container of Gerretz to a depyrogenation cycle because Taylor teaches that this destroys micro-organisms and inactive pyrogens (col. 1 lines 65-59).
Regarding claims 23, 25, 26, Taylor teaches bottles are sterilized by being held at 275 °C for five hours (col. 7 lines 58-60).

Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERRETZ et al. (US 2006/0267250) in view of DEMARTINO et al. (US 2013/0101596) and ODELL et al. (US 2002/0069616).
Gerretz teaches a method for making a glass container for storing pharmaceutical formulations. Gerretz teaches using a Type 1 borosilicate glass composition. Gerretz teaches re-forming a glass tube into a glass container (para. 0025-0026) comprising a glass body having a wall portion with an interior surface and an exterior surface, a heel portion, and a floor portion (see figures 1 and 2), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body. Although Gerretz is silent to the melting and tube forming steps, Gerretz teaches that the raw material for the glass composition are thermally manipulated and that there is an entire body of knowledge describing the thermal manipulation process (para. 0018) wherein in one of ordinary skill in the art would recognize the melting and tube forming steps as typical steps in the thermal manipulation process. Gerretz is silent to the base resistance, hydrolytic resistance, and chemical durability of the glass.
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).  
It would have been obvious to one of ordinary skill in the art to modify the borosilicate glass of Gerretz to have at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> because Gerretz teaches that the glass vial is used in the pharmaceutical industry (para. 0004) and DeMartino also teaches that the glass vial is used in the pharmaceutical industry (para. 0002). DeMartino teaches that the design of a pharmaceutical package must maintain the stability of an active pharmaceutical ingredient (para. 0003).
Odell teaches a method for manufacturing, filling, and packaging medical containers. Odell teaches placing the plurality of glass containers on a pharmaceutical filling line; and filling each of the plurality of glass containers with a pharmaceutical formulation (para. 0068).  It would have been obvious to one of ordinary skill in the art to fill the glass containers of Gerretz because Gerretz teaches the desired end product is a packaged pharmaceuticals (para. 0004).
Regarding claim 33, Odell teaches the step of placing the plurality of glass containers on a pharmaceutical filling line comprises one or more of autoclaving (para. 0062), capping (para. 0020) or packaging (para. 0016) the plurality of glass containers.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERRETZ et al. (US 2006/0267250) in view of DEMARTINO et al. (US 2013/0101596) and ODELL et al. (US 2002/0069616) as applied to claim 31 above, and further in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492).
Gerretz as modified by DeMartino and Odell teaches a method for making a glass container for storing pharmaceutical formulations. Although Gerretz teaches applying a coating to the interior surface, Gerretz is silent to applying a coating to the exterior surface.
Gross teaches applying a coating on the exterior surface of a glass container. It would have been obvious to one of ordinary skill in the art to modify the method of Gerretz to include an exterior coating on the vial of Gerretz because Gross teaches that the coating provides the advantage of improving the resistance of glass surfaces to flawing that can cause weakening or breakage of the glass (para. 0006). Additionally, Wynne teaches that coating the exterior of glass articles reduces the friction of glass articles as they rub against each other during processing (para. 0036).
Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007).

Claims 34, 39, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).
DeMartino is silent to applying a coating to the exterior surface.
Gross teaches applying a coating on the exterior surface of a glass container. It would have been obvious to one of ordinary skill in the art to modify the method of DeMartino to include an exterior coating on the vial of DeMartino because Gross teaches that the coating provides the advantage of improving the resistance of glass surfaces to flawing that can cause weakening or breakage of the glass (para. 0006).
Gross teaches a glass with a high frictive damage resistance. Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007). Additionally, Wynne teaches that coating the exterior of glass articles reduces the friction of glass articles as they rub against each other during processing (para. 0036).
Regarding claim 39, Gross teaches applying a coupling agent layer to the exterior surface; and applying a polymer layer to the coupling agent layer (para. 0056).  
Regarding claim 43, DeMartino teaches that the glass is subjected to lower temperatures than conventional glass compositions (para. 0096).

Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492) as applied to claim 34 above, and further in view of TAYLOR et al. (US 3,058,177).
DeMartino as modified by Gross teaches a method of making a pharmaceutical container with coating.
Taylor teaches a method of making a pharmaceutical container. Taylor teaches that pharmaceutical containers typically undergo a depyrogenation cycle in long dry heat cycles (col. 1 lines 59-61). It would have been obvious to one of ordinary skill in the art to subject the container of DeMartino to a depyrogenation cycle because Taylor teaches that this destroys micro-organisms and inactive pyrogens (col. 1 lines 65-59).
Regarding claims 36-38, Taylor teaches bottles are sterilized by being held at 275 °C for five hours (col. 7 lines 58-60).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492) as applied to claim 34 above, and further in view of GERRETZ et al. (US 2006/0267250).
DeMartino as modified by Gross teaches a method for making a glass container for storing pharmaceutical formulations. 
DeMartino is silent to the heating temperatures used in the shaping process.
Gerretz teaches a method for making a glass pharmaceutical containers. Gerretz teaches heating a glass tube to between 1300°C to 1400°C (para. 0019). It would have been obvious to one of ordinary skill in the art to heat the glass tube of DeMartino to the temperature suggested by Gerretz because Gerretz teaches that this is the temperature where glass begins to flow and soften such that it can be shaped by a mold (para. 0019). 

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEMARTINO et al. (US 2013/0101596) in view of GROSS (US 2012/0282449) and WYNNE et al. (US 2007/0289492) and ODELL et al. (US 2002/0069616).
DeMartino teaches a method for making a glass container for storing pharmaceutical formulations. DeMartino teaches heating a Type 1 glass composition according to ASTM Standard E438-92(2011) to form a glass melt (para. 0009, 0106); forming the glass melt into a glass tube (para. 0106); re-forming the glass tube into the glass container (para. 0052) comprising a glass body having a wall portion (para. 0007) with an interior surface and an exterior surface, a heel portion (para. 0133), and a floor portion (para. 0052), wherein the interior surface of the glass container is formed by the interior surface of the glass body, and wherein the glass container does not comprise a boron-rich layer on the interior surface of the glass body, the glass container comprising at least a class A2 base resistance or better according to ISO 695 (para. 0019), at least a type HGB2 hydrolytic resistance or better according to ISO 719 (para. 0096) and Type 1 chemical durability according to USP <660> (Table 1).
DeMartino is silent to applying a coating to the exterior surface.
Gross teaches applying a coating on the exterior surface of a glass container. It would have been obvious to one of ordinary skill in the art to modify the method of DeMartino to include an exterior coating on the vial of DeMartino because Gross teaches that the coating provides the advantage of improving the resistance of glass surfaces to flawing that can cause weakening or breakage of the glass (para. 0006). Additionally, Wynne teaches that coating the exterior of glass articles reduces the friction of glass articles as they rub against each other during processing (para. 0036).
Gross teaches a glass with a high frictive damage resistance. Gross teaches that the coating has a coefficient of friction of 0.05 (para. 0046). Gross teaches that Amin US 2009/0197048 is incorporated by reference (para. 0047) and Amin teaches that the coating has a thickness of 10-70 microns (para. 0067). It would have been obvious to one of ordinary skill in the art to modify the container of DeMartino to include the coating of Gross because Gross teaches that scratches lead to strength loss in glass (para. 0007). Additionally, Wynne teaches that coating the exterior of glass articles reduces the friction of glass articles as they rub against each other during processing (para. 0036).
Odell teaches a method for manufacturing, filling, and packaging medical containers. Odell teaches placing the plurality of glass containers on a pharmaceutical filling line; and filling each of the plurality of glass containers with a pharmaceutical formulation (para. 0068).  It would have been obvious to one of ordinary skill in the art to fill the glass containers of DeMartino because DeMartino teaches the desired end product is a packaged pharmaceuticals (para. 0003).
Regarding claim 33, Odell teaches the step of placing the plurality of glass containers on a pharmaceutical filling line comprises one or more of autoclaving (para. 0062), capping (para. 0020) or packaging (para. 0016) the plurality of glass containers.

Allowable Subject Matter
Claims 27, 28, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 27 and 40, the prior art does not teach or suggest subjecting pharmaceutical containers to a lyophilization cycle, also known as freeze drying. 

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 2-3 that it would be improper to combine Gerretz and DeMartino because it is ambiguous. Gerretz teaches that the glass vial is used in the pharmaceutical industry (para. 0004) and DeMartino also teaches that the glass vial is used in the pharmaceutical industry (para. 0002) therefore it would have been obvious to one of ordinary skill in the art to modify the borosilicate glass of Gerretz to have the properties of DeMartino because both teach an end result of pharmaceutical glass. DeMartino teaches that the design of a pharmaceutical package must maintain the stability of an active pharmaceutical ingredient (para. 0003).
Applicant argues on page 4 that DeMartino does not teach a borosilicate glass however, Gerretz is relied upon to teach the claimed feature of a borosilicate glass.
Applicant argues on pages 4-5 that Gerretz does not teach or suggest that the glass container would not have a boron-rich layer on the interior surface. Gerretz teaches that the mandrel that contacts the interior surface of the glass container is high tensile steel or carbon, therefore since it is not in contact with boron, it is expected that the surface would not have a boron-rich layer. 
Applicant argues on pages 4-5 that the claimed invention operates at a precise temperature to avoid boron volatilization whereas Gerretz describes a conventional glass forming process; however, independent claim 20, 31 34, and 44 do not contain any temperature requirements. 
Applicant argues on page 7 regarding claims 34 and 44 that DeMartino teaches glass compositions with little to no boron; however, the claims do not contain limitations that specify the content of boron in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741